DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Final Action is responsive to Amendment filed on 02/02/2022.  Claims 1-23 are currently pending.  Claims 1, 3, 10, 11, 14, 17, and 18 have been currently amended.  Claims 1, 10, and 17 are independent claims.

Objections – Withdrawn
The Claim Objections of claims 3, 4, 7, 8, 11, and 15 is withdrawn as necessitated by amendment.

Rejections - Withdrawn
The previous 35 U.S.C §112a rejection of claims 1-23 is withdrawn as necessitated by amendment.
The previous 35 U.S.C §112b rejection of claims 1-23 is withdrawn as necessitated by amendment.
The previous 35 U.S.C §103 rejection of claims 1-3, 17, 18, and 23 over Watanabe in view of Herman in further view of Arora is withdrawn as necessitated by amendment.
The previous 35 U.S.C §103 rejection of claims 4 and 19 over Watanabe in view of Herman in further view of Arora in further view of Ramsay is withdrawn as necessitated by amendment.
The previous 35 U.S.C §103 rejection of claims 5, 6, 10, 11, 13, 14, 20, and 21 over Watanabe in view of Herman in further view of Arora in further view of Azizi is withdrawn as necessitated by amendment. 
The previous 35 U.S.C §103 rejection of claims 7, 8, 15, 16, and 22 over Watanabe in view of Herman in further view of Arora in further view of Aziz in further view of Parad is withdrawn as necessitated by amendment.
The previous 35 U.S.C §103 rejection of claim 9 over Watanabe in view of Herman in further view of Arora in further view of Fukumoto is withdrawn as necessitated by amendment.
The previous 35 U.S.C §103 rejection of claim 12 over Watanabe in view of Herman in further view of Arora in further view of Azizi in further view of Ramsay is withdrawn as necessitated by amendment.
Response to Arguments
Applicant's arguments filed 02/02/2022, in regards to the independent claims, have been fully considered but they are moot in view of the new grounds of rejection. Examiner notes that Applicant’s arguments are directed to the newly amended claim language.  The new combination of references, Watanabe in view of Parker, teaches the amended claim language.  See rejection below for the current 103 rejections.
Applicant's arguments filed 02/02/2022, in regards to claim 9, have been fully considered but they are not persuasive. Applicant argues:
In addition, claim 9 requires that “the display device and the processor are components of a multi-function printing device.” The Office asserted that this claim is obvious in view of the combination of Watanabe, Herman, Arora and Fukumoto because Fukumoto discloses a print device with a display. However, neither Fukumoto nor any other cited reference teaches or suggests actually displaying sunburst charts on a display of a printer. Instead, Fukumoto simply states print devices with displays exist. The Office’s cobbling together of four references to teach the elements of claim 9, without even considering why one of skill in the art would be motivated to display sunburst charts on a display of a multifunction printing device, represents nothing more than hindsight. The Federal Circuit has stated: “The invention must be viewed not after the blueprint has been drawn by the inventor, but as it would have been perceived in the state of the art that existed at the time the invention was made.”! However, that is exactly what the Office has done here.

Examiner respectfully disagrees.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  Moreover, Fukumoto does suggest actually displaying sunburst charts on a display of a printer. Fukumoto paragraph [0173] teaches an arrangement of icons in a concentric manner [sunburst chart] that is displayed on a touch panel of a printer device (also Figs. 6 and 7). Additionally, Fukumoto teaches that this facilitates appropriate selection without confusion on a multi-function printing device [0037] [0048] [0067] [0119] [0174].  Therefore, Applicant’s argument is not persuasive.
Applicant further argues on pages 22-23 that the independent claims reciting substantially similar limitations, and all dependent claims are allowable for the reasons argued above. The Office respectfully disagrees, and counter-asserts the rationale set forth above.

Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 recites “from the the additional data elements” in the twenty-fifth and twenty-sixth lines.  Examiner suggests reciting “from the [[the]] additional data elements”.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  Claim 1 recites “the selected additional data elements” in the thirty-third line.  There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests reciting “the  additional data elements”.  Appropriate correction is required.
Claim 10 is objected to because of the following informalities:  Claim 10 recites “the selected additional data elements” in the thirty-fourth line.  There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests reciting “the  additional data elements”.  Appropriate correction is required.
Claim 17 is objected to because of the following informalities:  Claim 17 recites “the elected additional data elements” in the twenty-ninth line.  There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests reciting “the  additional data elements”.  Appropriate correction is required.
Claim 22 is objected to because of the following informalities: Claim 22 recites “of_either” in the second line. However, Claim 22 is labelled as “Previously Presented”. All claims being currently amended in an amendment paper shall be presented in the claim listing, indicate a status of “currently amended," and be submitted with markings to indicate the changes that have been made relative to the immediate prior version of the claims. The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters. The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived. Only claims having the status of "currently amended," or "withdrawn" if also being amended, shall include markings. See 37 CFR 1.121. Appropriate correction is required.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 17-19, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. (US 2011/0219324 A1; hereafter “Watanabe”) in further view of Parker et al. (US 2015/0019569 A1; hereafter “Parker”).

Regarding Claim 1, Watanabe teaches a system for displaying hierarchical data via a graphical user interface, the system comprising: a non-transitory memory storing a data set comprising hierarchical data elements, (Watanabe [0023] [0040]: receives hierarchical data from module 18 or any other data source) 
wherein each of the data elements: is associated with a parent category and/or one or more child categories, and is associated with one or more tags stored in the data set, wherein each of the one or more tags comprises metadata that reflects an attribute of the data element;  (Watanabe [0020] [0030] [0034] [0040]: hierarchical data includes data for the structure and relationships of nodes, as well as values associated with each node...NOTE: the data/information and values associated with the data elements are considered as the one or more tags and tags are metadata)
a display device, (Watanabe [0022]: display)
a processor, (Watanabe [0020]: processor) and 
a non-transitory computer-readable medium containing programming instructions that are configured to (Watanabe [0021]: computer readable media) generate and cause the display device to dynamically display a visual representation of the data set in a concentric ring structure by: (Watanabe [0023]: modules further include a hierarchical wheel module 16 that displays hierarchical data in the form of an interactive hierarchical wheel)
selecting a first data element from the data set, wherein the first data element is associated with a parent category, (Watanabe [0019] [0025] [0030] [0040]: a top level node is selected representing
a parent node)
extracting, from the data set, each additional data element that is associated with a category that is a child category of the parent category of the first data element, (Watanabe [0019] [0030] [0040] [0041]: data for the nodes which will be displayed is processed/parsed, the nodes displayed include the top, and the next two levels in the hierarchy)
causing the display device to present the concentric ring structure in which: the first data element is displayed in a cell of a central ring of the concentric ring structure, (Watanabe [0025]: top level/central node is represented by a circle 302 centrally located around the central axis; Fig. 3 showing a central node)
the selected additional data elements are displayed in cells of a first outer ring that is outside of and adjacent to the central ring in the concentric ring structure, (Watanabe [0040] [0041] [0043]: the nodes displayed include the top, and the next two levels in the hierarchy; Fig. 3 showing extracted additional data elements in cells of a first outer ring that is outside of and adjacent to the central ring in the concentric ring structure)
each cell that displays a data element having associated metadata that reflects a first attribute is displayed with the altered appearance; and each cell that displays a data element having associated metadata that reflects a second attribute is displayed with the default appearance. (Watanabe [0030] [0045]: Each node may be color coded or gray scale coded to indicate its status. For example, for a BI dashboard where the nodes represent objectives, each node may have a status such as error/not started (using graduated shades of red), in progress/50% complete (using graduated shades of gold), or completed (using graduated shades of gray); Figs. 3 and 6)
Watanabe may not explicitly teach every aspect of automatically identifying a default filter, 
wherein the default filter includes one or more parameters that, if satisfied by metadata of a data element displayed in any cell of the concentric ring structure, will cause that cell to exhibit an altered appearance rather than a default appearance, applying the default filter to select, from the the additional data elements, each data element having associated metadata that satisfies the one or more parameters.
Parker teaches automatically identifying a default filter, wherein the default filter includes one or more parameters that, if satisfied by metadata of a data element displayed in any cell of the concentric ring structure, will cause that cell to exhibit an altered appearance rather than a default appearance,  (Parker [0059] [0061] [0062]: Visualization system 115 may automatically prune decision tree 117; identifying how to prune decision tree based on instances [metadata]…NOTE: pruning is considered the default filters; [0117] [0118])
applying the default filter to select, from the the additional data elements, each data element having associated metadata that satisfies the one or more parameters, (Parker [0059]-[0062] [0065]: Visualization system 115 may automatically prune decision tree 117 and only display the most significant nodes and branches depending on particular attributes of the data or based on model artifacts 114 and user inputs 116)
Parker further teaches as well causing the display device to present the concentric ring structure in which: the first data element is displayed in a cell of a central ring of the concentric ring structure, (Parker [0141] [0142]: center segment; [0117] [0118]; Fig. 17A showing a central ring)
the selected additional data elements are displayed in cells of a first outer ring that is outside of and adjacent to the central ring in the concentric ring structure, (Parker [0141] [0142]: segments 1702, 1703, 1704, 1705, and 1706 arranged radially around center segment 1701; [0117] [0118]; Fig. 17A showing selected additional data segments outside of and adjacent to the central ring in the concentric ring structure)
each cell that displays a data element having associated metadata that reflects a first attribute is displayed with the altered appearance; and each cell that displays a data element having associated metadata that reflects a second attribute is displayed with the default appearance. (Parker [0060] [0061] [0068] [0070]: Visualization system 115 also may display the nodes in decision tree in different colors that are associated with node questions. The color coding scheme may visually display node-question relationships, question-answer path relationships, or node-output relationships without cluttering the decision tree with large amounts of text. More generally, visualization system 115 may display nodes or branches with different design characteristics depending on particular attributes of the data. In an embodiment, visualization system 115 may show nodes or branches in different colors depending on an attribute of sample data 110 or input data 111; [0144] [0146] : Sunburst 1700A may have an associated color scheme 1760A that comprises an arrangement of visual characteristics applied to the plurality of segments in response to a type of sunburst visualization; Each segment may have a particular visual characteristic in the arrangement depending on a type of information to be graphically conveyed with the particular visual characteristic)
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant's subject matter to identify a default filter to be applied to the visual representation as taught  by Parker for the benefit of the displaying and navigating a sunburst display as taught by Watanabe,  with a reasonable expectation of success, because Parker teaches that this makes visualizations “easier to understand and display the most significant portions of the decision tree” [0065].  Moreover, manually defining filters and applying the filters each time a filter is defined or modified may be time consuming and may also undesirably consume computing resources, thus, using default filters will save time and increase computing resources. In addition, references (Watanabe and Parker) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, displaying and navigating sunburst hierarchal data. This close relation between the references highly suggests a reasonable expectation of success.

Regarding Claim 2, Watanabe in view of Parker teaches in which the altered appearance comprises: a background color that differs from a background color of the default appearance; a font color that differs from a font color of the default appearance; or a font appearance that differs from a font appearance of the default appearance. (Watanabe [0030]: color coded; gray scale; Parker [0060] [0144]: background color; cross-hatching) [The motivation of claim 1 applicable to claim 2 and thereby incorporated]

Regarding Claim 3, Watanabe in view of Parker teaches wherein the programming instructions that are configured to generate and cause the display device to dynamically display the visual representation of the data set in the concentric ring structure further comprise additional programming instructions that are configured to: (Watanabe Fig. 3; Parker Fig. 17)
for each additional data element contained in the first outer ring: identify and extract, from the data set, any child data element that is associated with a child category of the category of the additional data element, (Watanabe [0019] [0030] [0040] [0041]: data for the nodes which will be displayed is processed/parsed, the nodes displayed include the top, and the next two levels in the hierarchy)
cause the display device to display each child data element in a cell of a second outer ring of the concentric ring structure, (Watanabe [0040] [0041] [0043]: the nodes displayed include the top, and the next two levels in the hierarchy; Fig. 3 showing extracted additional data elements in cells of a second outer ring that is outside of and adjacent to the first outer ring in the concentric ring structure)
wherein each cell that displays a child data element is adjacent to and outside of the cell that displays the additional data element from which the child data element is a child, (Watanabe [0006] [0026] Fig. 3 showing extracted child data elements in cells of a second outer ring that is outside of and adjacent to the first outer ring which it is a child)
analyze each child data element to identify whether the child data element has associated metadata that satisfies the one or more parameters of the default filter, and cause the display device to present the second outer ring in a visual format in which: each cell that displays a child data element having associated metadata that satisfies the one or more parameters is displayed with the altered appearance; and each cell that displays a child data element having associated metadata that does not satisfy the one or more parameters is displayed with the default appearance. (Parker [0061] [0062] [0095] [0096] [0118]: the visualization system may initially display a most significant portion of a decision tree 180. For example, the visualization system may automatically prune decision tree 180 by filtering child nodes located under a parent node 182; the visualization system may display child nodes 184 connected below parent node 182. Child nodes 184 may be displayed with any of the color and/or symbol coding described above; [0142] [0144] [0146]; Fig. 17A-C showing identified child nodes/segments color-coded based on the underlying data) [The motivation of claim 1 applicable to claim 3 and thereby incorporated]

Regarding Claim 4, Watanabe in view of Parker teaches wherein the programming instructions that are configured to generate and cause the display device to dynamically display the visual representation of the data set in the concentric ring structure further comprise additional programming instructions that are configured to: receive a user input that comprises a selection of a new filter, (Parker [0099] [0133] [0145] [0147]: Moving slider 190 to the right may cause the visualization system to re-pruned [new filter] decision tree 124A into decision tree 124B with a fewer nodes 124B) and cause the display device to present each cell in a visual format in which: each cell that displays a data element having associated metadata that satisfies the new filter exhibits a newly altered appearance; and each cell that displays a data element having associated metadata that does not satisfy the new filter exhibits an unchanged appearance.  (Parker [0100]: the visualization system then may identify a number of nodes to display in decision tree 122B based on the position of slider 190, such as 20 nodes. The visualization system may then identify the 20 nodes and/or 20 questions that received the largest amount of sample data and display the identified nodes 124B in decision tree 122B. The visualization system may display nodes 124B with colors corresponding with the associated node questions; [0144]-[0147]: an altered sunburst is displayed based on altered dimensions and underlying data) [The motivation of claim 1 applicable to claim 4 and thereby incorporated]

Regarding Claim 17, Watanabe teaches a method of displaying hierarchical data, the method comprising: by a processing device, executing programming instructions that cause a display device to dynamically display a visual representation of hierarchical data in a concentric ring structure by: (Watanabe [0023]: modules further include a hierarchical wheel module 16 that displays hierarchical data in the form of an interactive hierarchical wheel) 
accessing a data set of hierarchical data elements, (Watanabe [0023] [0040]: receives hierarchical data from module 18 or any other data source)
selecting a first data element from the data set, (Watanabe [0019] [0025] [0030] [0040]: a top level node is selected representing a parent node) wherein the first data element is associated with a parent category, (Watanabe [0040]: hierarchical data includes data for the structure and relationships of nodes, as well as values associated with each node) 
extracting, from the data set, each additional data element that is associated with a category that is a child category of the parent category of the first data element, (Watanabe [0019] [0030] [0040] [0041]: data for the nodes which will be displayed is processed/parsed, the nodes displayed include the top, and the next two levels in the hierarchy)
causing the display device to present the concentric ring structure populated with the first data element and each additional data element in a visual representation in which: the first data element is displayed in a cell of a central ring of the concentric ring structure, (Watanabe [0025]: top level/central node is represented by a circle 302 centrally located around the central axis; Fig. 3 showing a central node)
the elected additional data elements are displayed in cells of a first outer ring that is outside of and adjacent to the central ring in the concentric ring structure, (Watanabe [0019] [0030] [0040] [0041] [0043]: data for the nodes which will be displayed is processed/parsed, the nodes displayed include the top, and the next two levels in the hierarchy; Fig. 3 showing extracted additional data elements in cells of a first outer ring that is outside of and adjacent to the central ring in the concentric ring structure)
each cell that displays a data element having associated metadata that reflects a first attribute is displayed with the altered appearance; and each cell that displays a data element having associated metadata that reflects a second attribute is displayed with the default appearance. (Watanabe [0030] [0045]: Each node may be color coded or gray scale coded to indicate its status. For example, for a BI dashboard where the nodes represent objectives, each node may have a status such as error/not started (using graduated shades of red), in progress/50% complete (using graduated shades of gold), or completed (using graduated shades of gray); Figs. 3 and 6)
Watanabe may not explicitly teach every aspect of automatically identifying a default filter to be applied to the visual representation, wherein the filter includes one or more parameters that, if satisfied by metadata of information displayed in any cell of the concentric ring structure, will cause that cell to exhibit an altered appearance rather than a default appearance, applying the default filter to select, from the additional data elements, each data element having a tag with associated metadata that satisfies the one or more parameters.
Parker teaches automatically identifying a default filter to be applied to the visual representation, wherein the filter includes one or more parameters that, if satisfied by metadata of information displayed in any cell of the concentric ring structure, will cause that cell to exhibit an altered appearance rather than a default appearance, (Parker [0059] [0061] [0062]: Visualization system 115 may automatically prune decision tree 117; identifying how to prune decision tree based on instances [metadata]…NOTE: the automatic pruning is considered the default filters; [0117] [0118])
applying the default filter to select, from the additional data elements, each data element having a tag with associated metadata that satisfies the one or more parameters, (Parker [0059] [0061] [0062] (Parker [0059]-[0062] [0065]: Visualization system 115 may automatically prune decision tree 117 and only display the most significant nodes and branches depending on particular attributes of the data or based on model artifacts 114 and user inputs 116)
Parker further teaches causing the display device to present the concentric ring structure populated with the first data element and each additional data element in a visual representation in which: the first data element is displayed in a cell of a central ring of the concentric ring structure, (Parker [0141] [0142]: center segment; [0117] [0118]; Fig. 17A showing a central ring)
the elected additional data elements are displayed in cells of a first outer ring that is outside of and adjacent to the central ring in the concentric ring structure, (Parker [0141] [0142]: segments 1702, 1703, 1704, 1705, and 1706 arranged radially around center segment 1701; [0117] [0118]; Fig. 17A showing selected additional data segments outside of and adjacent to the central ring in the concentric ring structure)
each cell that displays a data element having associated metadata that reflects a first attribute is displayed with the altered appearance; and each cell that displays a data element having associated metadata that reflects a second attribute is displayed with the default appearance. (Parker [0060] [0061] [0068] [0070]: Visualization system 115 also may display the nodes in decision tree in different colors that are associated with node questions. The color coding scheme may visually display node-question relationships, question-answer path relationships, or node-output relationships without cluttering the decision tree with large amounts of text. More generally, visualization system 115 may display nodes or branches with different design characteristics depending on particular attributes of the data. In an embodiment, visualization system 115 may show nodes or branches in different colors depending on an attribute of sample data 110 or input data 111; [0144] [0146] : Sunburst 1700A may have an associated color scheme 1760A that comprises an arrangement of visual characteristics applied to the plurality of segments in response to a type of sunburst visualization; Each segment may have a particular visual characteristic in the arrangement depending on a type of information to be graphically conveyed with the particular visual characteristic)
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant's subject matter to identify a default filter to be applied to the visual representation as taught  by Parker for the benefit of the displaying and navigating a sunburst display as taught by Watanabe,  with a reasonable expectation of success, because Parker teaches that this makes visualizations “easier to understand and display the most significant portions of the decision tree” [0065].  Moreover, manually defining filters and applying the filters each time a filter is defined or modified may be time consuming and may also undesirably consume computing resources, thus, using default filters will save time and increase computing resources. In addition, references (Watanabe and Parker) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, displaying and navigating sunburst hierarchal data. This close relation between the references highly suggests a reasonable expectation of success.

Regarding Claim 18, Watanabe in view of Parker teaches wherein causing the display device to dynamically display the hierarchical data in the concentric ring structure further comprises: for each additional data element contained in the first outer ring: (Watanabe Fig. 3; Parker Fig. 17)
identifying and extracting, from the data set, any child data element that is associated with a child category of the category of the additional data element, (Watanabe [0019] [0030] [0040] [0041]: data
for the nodes which will be displayed is processed/parsed, the nodes displayed include the top, and the
next two levels in the hierarchy)
causing the display device to display each child data element in a cell of a second outer ring of the concentric ring structure, (Watanabe [0040] [0041] [0043]: the nodes displayed include the top, and the next two levels in the hierarchy; Fig. 3 showing extracted additional data elements in cells of a second outer ring that is outside of and adjacent to the first outer ring in the concentric ring structure)
wherein each cell that displays a child data element is adjacent to and outside of the cell that displays the additional data element from which the child data element is a child, (Watanabe [0006] [0026] Fig. 3 showing extracted child data elements in cells of a second outer ring that is outside of and adjacent to the first outer ring which it is a child)
analyzing each child data element to identify whether the child data element has associated metadata that satisfies the one or more parameters of the default filter, and causing the display device to present the second outer ring in a visual format in which: each cell that displays a child data element having associated metadata that satisfies the one or more parameters reflects the first attribute is displayed with the altered appearance; and each cell that displays a child data element having associated metadata that does not satisfy the one or more parameters reflects the second attribute is displayed with the default appearance. (Parker [0061] [0062] [0095] [0096] [0118]: the visualization system may initially display a most significant portion of a decision tree 180. For example, the visualization system may automatically prune decision tree 180 by filtering child nodes located under a parent node 182; the visualization system may display child nodes 184 connected below parent node 182. Child nodes 184 may be displayed with any of the color and/or symbol coding described above; [0142] [0144] [0146]; Fig. 17A-C showing identified child nodes/segments color-coded based on the underlying data) [The motivation of claim 17 applicable to claim 18 and thereby incorporated]

Regarding Claim 19, Watanabe in view of Parker teaches wherein causing the display device to dynamically display the hierarchical data in the concentric ring structure further comprises: selecting a new filter; (Parker [0099] [0133] [0145] [0147]: Moving slider 190 to the right may cause the visualization system to re-pruned decision tree 124A into decision tree 124B with a fewer nodes 124B) and causing the display device to present each cell in a visual format in which: each cell that displays a data element having associated metadata that satisfies the new filter exhibits a newly altered appearance, and each cell that displays a data element having associated metadata that does not satisfy the new filter exhibits an unchanged appearance. (Parker [0100]: the visualization system then may identify a number of nodes to display in decision tree 122B based on the position of slider 190, such as 20 nodes. The visualization system may then identify the 20 nodes and/or 20 questions that received the largest amount of sample data and display the identified nodes 124B in decision tree 122B. The visualization system may display nodes 124B with colors corresponding with the associated node questions; [0144]-[0147]: an altered sunburst is displayed based on altered dimensions and underlying data) [The motivation of claim 17 applicable to claim 19 and thereby incorporated]

Regarding Claim 23, Watanabe in view of Parker further comprising, upon detection of a user selection of one of the data elements in the visual representation of either of the concentric ring structures: (Watanabe [0030]: select node; Parker [0122] [0125])
retrieving content that is associated with the data element of a selected cell by: extracting, from the data set, content that is associated with the data element of the selected cell, or identifying a content source from metadata of the data element of the selected cell, and accessing the content source to retrieve the content from the content source; (Watanabe [0031] [0040]: hierarchical wheel 16 receives hierarchical data from module 18 or any other data source. The hierarchical data includes data for the structure and relationships of nodes, as well as values associated with each node; Parker [0157] [0162]) and causing the display device to display the retrieved content in a content field. (Watanabe [0030] [0031]: displaying retrieved content; [0042]: static elements of the user interface are inserted and displayed in the diagram. These are user interface elements required to navigate levels of the wheel, and to get other details about the nodes. These may include information panel 350 and control rings 341 and 342; Parker [0162]) [The motivation of claim 17 is applicable to claim 23 and thereby incorporated]

Claims 5, 6, 10-14, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe in view of Parker in further view of Azizi et al. (US 2014/0160131 A1; hereafter “Azizi”).

Regarding Claim 5, Watanabe in view of Parker teaches wherein the programming instructions that are configured to generate and cause the display device to dynamically display the visual representation of the data set in the concentric ring structure further comprise additional programming instructions that are configured to [output a comparison view by]: identifying an additional data set; and causing the display device to also display the additional data set in a second concentric ring structure. (Parker [0144] [0146] [0147]: an additional dataset is identified and displayed in second sunburst)
However, Watanabe in view of Parker may not explicitly teach every aspect of outputting a comparison view.
Azizi teaches wherein the programming instructions that are configured to generate and cause the display device to dynamically display the visual representation of the data set in [the concentric ring structure] further comprise additional programming instructions that are configured to output a comparison view by: (Azizi Fig. 3 showing a comparison view) identifying an additional data set; (Azizi [0003] [0030] [0031]: identifying additional data set) and causing the display device to also display the additional data set in a second [concentric ring] structure. (Azizi [0003] [0030] [0031] Fig. 3 showing the additional data set in a second structure 188)
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant's subject matter to provide a comparison view as taught  by Azizi for the benefit of the displaying and navigating a sunburst display as taught by Watanabe in view of Parker,  with a reasonable expectation of success, because Azizi teaches that this “providing easier and more rapid visualization and analysis of complex data sets” [0016].  In addition, references (Watanabe in view of Parker and Azizi) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, displaying and navigating hierarchal data. This close relation between the references highly suggests a reasonable expectation of success.

Regarding Claim 6, Watanabe in view of Parker teaches wherein the programming instructions that are configured to generate and cause the display device to dynamically display the visual representation of the data set in the concentric ring structure further comprise additional programming instructions that are configured to [output a progression view by]: identifying one or more additional data sets, [each of which is an earlier or later version of the data set]; and causing the display device to also display each additional data set in a second concentric ring structure. (Parker [0144] [0146] [0147]: an additional dataset is identified and displayed in second sunburst)
However, Watanabe in view of Parker may not explicitly teach every aspect of outputting a progressive view and each of which is an earlier or later version of the data set.
Azizi teaches wherein the programming instructions that are configured to generate and cause the display device to dynamically display the visual representation of the data set in the [concentric ring structure] further comprise additional programming instructions that are configured to output a progression view by: (Azizi Fig. 3 showing a progressive view) identifying one or more additional data sets, (Azizi [0003] [0030] [0031]: identifying additional data set) each of which is an earlier or later version of the data set; (Azizi [0030] Fig. 3 showing the bottom chart 188 (additional data set) is a later version of the data set) and causing the display device to also display each additional data set in a second [concentric ring] structure. (Azizi [0003] [0030] [0031] Fig. 3 showing the additional data set in a second structure 188)
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant's subject matter to provide a progressive view as taught by Azizi for the benefit of the displaying and navigating a sunburst display as taught by Watanabe in view of Parker, with a reasonable expectation of success, because Azizi teaches that this “providing easier and more rapid visualization and analysis of complex data sets” [0016]. In addition, references (Watanabe in view of Parker and Azizi) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, displaying and navigating hierarchal data. This close relation between the references highly suggests a reasonable expectation of success.

Regarding Claim 10, Watanabe teaches a system for displaying hierarchical data via a graphical user interface, the system comprising: [a multi-function print device that comprises: a print engine,] a display device, (Watanabe [0022]: display)
a processor; (Watanabe [0020]) and 
a non-transitory memory programming instructions (Watanabe [0021]: computer readable media) that are configured to generate and cause the display device to dynamically display a visual representation of hierarchical data in a concentric ring structure by causing the processor to: (Watanabe [0023]: modules further include a hierarchical wheel module 16 that displays hierarchical data in the form of an interactive hierarchical wheel)
access a data set of hierarchical data elements, (Watanabe [0023] [0040]: receives hierarchical data from module 18 or any other data source)
select a first data element from the data set, (Watanabe [0019] [0025] [0030] [0040]: a top level node is selected representing a parent node) wherein the first data element is associated with a parent category, (Watanabe [0040]: hierarchical data includes data for the structure and relationships of nodes, as well as values associated with each node)
extract, from the data set, each additional data element that is associated with a category that is a child category of the parent category of the first data element, (Watanabe [0019] [0030] [0040] [0041]: data for the nodes which will be displayed is processed/parsed, the nodes displayed include the top, and the next two levels in the hierarchy)
cause the display device to present the concentric ring structure in a visual representation in which: the first data element is displayed in a cell of a central ring of the concentric ring structure, (Watanabe [0025]: top level/central node is represented by a circle 302 centrally located around the central axis; Fig. 3 showing a central node)
the selected additional data elements are displayed in cells of a first outer ring that is outside of and adjacent to the central ring in the concentric ring, (Watanabe [0040] [0041] [0043]: the nodes displayed include the top, and the next two levels in the hierarchy; Fig. 3 showing extracted additional data elements in cells of a first outer ring that is outside of and adjacent to the central ring in the concentric ring structure)
each cell that displays a data element having associated metadata that reflects a first attribute is displayed with the altered appearance; and each cell that displays a data element having associated metadata that reflects a second attribute is displayed with the default appearance. (Watanabe [0030] [0045]: Each node may be color coded or gray scale coded to indicate its status. For example, for a BI dashboard where the nodes represent objectives, each node may have a status such as error/not started (using graduated shades of red), in progress/50% complete (using graduated shades of gold), or completed (using graduated shades of gray); Figs. 3 and 6)
Watanabe may not explicitly teach every aspect of automatically identify a default filter wherein the default filter includes one or more parameters that, if satisfied by a tag associated with a data element displayed in any cell of the concentric ring structure, will cause that cell to exhibit an altered appearance rather than a default appearance, apply the default filter to select, from the additional data elements, each data element having a tag with associated metadata that satisfies the one or more parameters.
Parker teaches automatically identify a default filter wherein the default filter includes one or more parameters that, if satisfied by a tag associated with a data element displayed in any cell of the concentric ring structure, will cause that cell to exhibit an altered appearance rather than a default appearance, (Parker [0059] [0061] [0062]: Visualization system 115 may automatically prune decision tree 117; identifying how to prune decision tree based on instances [metadata]…NOTE: pruning is considered the default filters; [0117] [0118])
apply the default filter to select, from the additional data elements, each data element having a tag with associated metadata that satisfies the one or more parameters, (Parker [0059]-[0062] [0065]: Visualization system 115 may automatically prune decision tree 117 and only display the most significant nodes and branches depending on particular attributes of the data or based on model artifacts 114 and user inputs 116)
Parker further teaches cause the display device to present the concentric ring structure in a visual representation in which: the first data element is displayed in a cell of a central ring of the concentric ring structure, (Parker [0141] [0142]: center segment; [0117] [0118]; Fig. 17A showing a central ring)
the selected additional data elements are displayed in cells of a first outer ring that is outside of and adjacent to the central ring in the concentric ring, (Parker [0141] [0142]: segments 1702, 1703, 1704, 1705, and 1706 arranged radially around center segment 1701; [0117] [0118]; Fig. 17A showing selected additional data segments outside of and adjacent to the central ring in the concentric ring structure)
each cell that displays a data element having associated metadata that reflects a first attribute is displayed with the altered appearance; and each cell that displays a data element having associated metadata that reflects a second attribute is displayed with the default appearance. (Parker [0060] [0061] [0068] [0070]: Visualization system 115 also may display the nodes in decision tree in different colors that are associated with node questions. The color coding scheme may visually display node-question relationships, question-answer path relationships, or node-output relationships without cluttering the decision tree with large amounts of text. More generally, visualization system 115 may display nodes or branches with different design characteristics depending on particular attributes of the data. In an embodiment, visualization system 115 may show nodes or branches in different colors depending on an attribute of sample data 110 or input data 111; [0144] [0146] : Sunburst 1700A may have an associated color scheme 1760A that comprises an arrangement of visual characteristics applied to the plurality of segments in response to a type of sunburst visualization; Each segment may have a particular visual characteristic in the arrangement depending on a type of information to be graphically conveyed with the particular visual characteristic)
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant's subject matter to identify a default filter to be applied to the visual representation as taught  by Parker for the benefit of the displaying and navigating a sunburst display as taught by Watanabe,  with a reasonable expectation of success, because Parker teaches that this makes visualizations “easier to understand and display the most significant portions of the decision tree” [0065].  Moreover, manually defining filters and applying the filters each time a filter is defined or modified may be time consuming and may also undesirably consume computing resources, thus, using default filters will save time and increase computing resources. In addition, references (Watanabe and Parker) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, displaying and navigating sunburst hierarchal data. This close relation between the references highly suggests a reasonable expectation of success.
However, Watanabe in view of Parker may not explicitly teach every aspect of a multi-function print device that comprises: a print engine.
Azizi teaches a multi-function print device that comprises: a print engine, (Azizi [0051] [0052]:
printer...NOTE: a printer would comprise a print engine)
It would have been obvious to one of ordinary skill in the art before the effective filing date of
Applicant's subject matter using a multi-function printing device as taught by Azizi for the benefit of the
displaying and navigating a sunburst display as taught by Watanabe in view of Parker, with a reasonable expectation of success, because further, extending capabilities to other devices such as a multi-function printing device would promote profitability. In addition, references (Watanabe in view of Parker and Azizi) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, displaying and navigating hierarchal data. This close relation between the references highly suggests a reasonable expectation of success.

Regarding Claim 11, Watanabe in view of Parker in further view of Azizi teaches wherein the programming instructions that are configured to generate and cause the display device to dynamically display the hierarchical data in the concentric ring structure further comprise additional programming instructions that are configured to: (Watanabe Fig. 3; Parker Fig. 17) for each additional data element contained in the first outer ring: identify and extract, from the data set, any child data element that is associated with a child category of the category of the additional data element, (Watanabe [0019] [0030] [0040] [0041]: data for the nodes which will be displayed is processed/parsed, the nodes displayed include the top, and the next two levels in the hierarchy) 
cause the display device to display each child data element in a cell of a second outer ring of the concentric ring structure, (Watanabe [0040] [0041] [0043]: the nodes displayed include the top, and the next two levels in the hierarchy; Fig. 3 showing extracted additional data elements in cells of a second outer ring that is outside of and adjacent to the first outer ring in the concentric ring structure)
wherein each cell that displays a child data element is adjacent to and outside of the cell that displays the additional data element from which the child data element is a child, (Watanabe [0006] [0026] Fig. 3 showing extracted child data elements in cells of a second outer ring that is outside of and adjacent to the first outer ring which it is a child) 
analyze each child data element to identify whether the child data element has associated metadata that satisfies the one or more parameters of the default filter, and cause the display device to present the second outer ring in a visual format in which: each cell that displays a child data element having associated metadata that satisfies the one or more parameters is displayed with the altered appearance; and each cell that displays a child data element having associated metadata that does not satisfy the one or more parameters is displayed with the default appearance. (Parker [0061] [0062] [0095] [0096] [0118]: the visualization system may initially display a most significant portion of a decision tree 180. For example, the visualization system may automatically prune decision tree 180 by filtering child nodes located under a parent node 182; the visualization system may display child nodes 184 connected below parent node 182. Child nodes 184 may be displayed with any of the color and/or symbol coding described above; [0142] [0144] [0146]; Fig. 17A-C showing identified child nodes/segments color-coded based on the underlying data) [The motivation of claim 10 applicable to claim 11 and thereby incorporated]


Regarding Claim 12, Watanabe in view of Parker in further view of Azizi teaches wherein the programming instructions that are configured to generate and cause the display device to dynamically display the hierarchical data in the concentric ring structure further comprise additional programming instructions that are configured to: select a new filter; (Parker [0099] [0133] [0145] [0147]: Moving slider 190 to the right may cause the visualization system to re-pruned decision tree 124A into decision tree 124B with a fewer nodes 124B) and cause the display device to present each cell in a visual format in which: each cell that displays a data element having associated metadata that satisfies the new filter exhibits a newly altered appearance, and each cell that displays a data element having associated metadata that does not satisfy the new filter exhibits an unchanged appearance. (Parker [0100]: the visualization system then may identify a number of nodes to display in decision tree 122B based on the position of slider 190, such as 20 nodes. The visualization system may then identify the 20 nodes and/or 20 questions that received the largest amount of sample data and display the identified nodes 124B in decision tree 122B. The visualization system may display nodes 124B with colors corresponding with the associated node questions; [0144]-[0147]: an altered sunburst is displayed based on altered dimensions and underlying data) [The motivation of claim 10 applicable to claim 12 and thereby incorporated]

Regarding Claim 13, Watanabe in view of Parker in further view of Azizi teaches further comprising additional the programming instructions that are configured to cause the processor to cause the display device output a comparison view or progression view by: (Azizi Fig. 3 showing a comparison/progressive view) identifying an additional data set; (Azizi [0003] [0030] [0031]: identifying additional data set)  and causing the display device to also display the additional data set in a second concentric ring structure. (Parker [0144] [0146] [0147]: an additional dataset is identified and displayed in second sunburst; Azizi [0003] [0030] [0031] Fig. 3 showing the additional data set in a second structure 188) [The motivation of claim 10 is applicable to claim 13 and thereby incorporated]

Regarding Claim 14, Watanabe in view of Parker in further view of Azizi teaches wherein the programming instructions that are configured to cause the processor to cause the display device output the comparison view or progression view comprise instructions to select an earlier or later version of the data set when identifying the one or more additional data sets. (Azizi [0003] [0030] [0031]: identifying additional data set; Fig. 3 showing the bottom chart 188 (additional data set) is a later version of the data set) [The motivation of claim 10 is applicable to claim 14 and thereby incorporated]

Regarding Claim 20, Watanabe in view of Parker teaches further comprising causing the display device [to output a comparison view or progression view by]: identifying an additional data set; and causing the display device to also display the additional data set in a second concentric ring structure. (Parker [0144] [0146] [0147]: an additional dataset is identified and displayed in second sunburst)
However, Watanabe in view of Parker may not explicitly teach every aspect of outputting a comparison view or progression view.
Azizi teaches further comprising causing the display device to output a comparison view or progression view by: (Azizi Fig. 3 showing a comparison/progressive view) identifying an additional data set; (Azizi [0003] [0030] [0031]: identifying additional data set) and causing the display device to also display the additional data set in a second concentric ring structure. (Azizi [0003] [0030] [0031] Fig. 3 showing the additional data set in a second structure 188)
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant's subject matter to provide a comparison or progressive view as taught  by Azizi for the benefit of the displaying and navigating a sunburst display as taught by Watanabe in view of Parker,  with a reasonable expectation of success, because Azizi teaches that this “providing easier and more rapid visualization and analysis of complex data sets” [0016].  In addition, references (Watanabe in view of Parker and Azizi) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, displaying and navigating hierarchal data. This close relation between the references highly suggests a reasonable expectation of success.

Regarding Claim 21, Watanabe in view of Parker further comprising causing the display device [to output a progression view by]: identifying an additional data set [that is an earlier version or a later version of the data set]; and causing the display device to also display the additional data set in a second concentric ring structure. (Parker [0144] [0146] [0147]: an additional dataset is identified and displayed in second sunburst)
However, Watanabe in view of Parker may not explicitly teach every aspect of outputting a progressive view and the additional data set that is an earlier version or a later version of the data set.
Azizi teaches further comprising causing the display device to output a progression view by: (Azizi [0053] Fig. 3 showing a progressive view) identifying an additional data set (Azizi [0003] [0030] [0031]: identifying additional data set) that is an earlier version or a later version of the data set; (Azizi [0030] Fig. 3 showing the bottom chart 188 (additional data set) is a later version of the data set) and causing the display device to also display the additional data set in a second concentric ring structure. (Azizi [0003] [0030] [0031] Fig. 3 showing the additional data set in a second structure 188)
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant's subject matter to provide a progressive view as taught by Azizi for the benefit of the displaying and navigating a sunburst display as taught by Watanabe in view of Parker, with a reasonable expectation of success, because Azizi teaches that this “providing easier and more rapid visualization and analysis of complex data sets” [0016]. In addition, references (Watanabe in view of Parker and Azizi) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, displaying and navigating hierarchal data. This close relation between the references highly suggests a reasonable expectation of success.

Claims 7, 8, 15, 16, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe in view of Parker in further view of Azizi in further view of Ramchandra Parad (“How to synchronize the Highchart Sunburst behavior”; available 10/09/2018; hereafter “Parad”)

Regarding Claim 7, Watanabe in view of Parker in further view of Azizi teaches further comprising additional programming instructions that are configured to, upon detection of a user selection of one of the data elements in the visual representation of either of the concentric ring structures: (Watanabe [0031] [0037]: user selection; Parker [0096] [0148])
cause the display device to move the selected data element to the central ring of each of the concentric ring structures; (Watanabe [0037]: a newly generated hierarchical data wheel 1100 in accordance with one embodiment of the present invention. Wheel 1100 is based on second level node 1002 as the center node; Parker [0096] [0150]) 
identify and extract, from the data set, any child data element that is a child of the selected data element; (Watanabe [0037]: a newly generated hierarchical data wheel where additional levels as concentric circles with sectors representing the level's nodes are displayed; Fig. 11 showing child data element that is a child of the selected informational element; Parker [0096]) 
However, Watanabe in view of Parker in further view of Azizi may not explicitly teach every aspect of cause the display device to display each child data element in a corresponding cell of the first outer ring of each concentric ring structure.
Parad teaches cause the display device to display each child data element in a corresponding cell of the first outer ring of each concentric ring structure.  (Parad pages 1-2: mouse over on any data point on one sunburst, same data point should get highlighted on another chart)
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant's subject matter to display each child data element in a corresponding cell of the first outer ring of each concentric ring structure as taught by Parad for the benefit of the displaying and navigating a sunburst display as taught by Watanabe in view of Parker in further view of Azizi, with a reasonable expectation of success, for comparison purposes, thus, enhancing user decision making. In addition, references (Watanabe in view of Parker in further view of Azizi and Parad) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, displaying and navigating hierarchal data. This close relation between the references highly suggests a reasonable expectation of success.

Regarding Claim 8, Watanabe in view of Parker in further view of Azizi teaches further comprising additional programming instructions that are configured to, upon detection of a user selection of one of the data elements in the visual representation of either of the concentric ring structures: (Watanabe [0031] [0037]: user selection; Parker [0096] [0148]) 
cause the display device to move the selected data element to the central ring of each of the concentric ring structures; (Watanabe [0037]: a newly generated hierarchical data wheel 1100 in accordance with one embodiment of the present invention. Wheel 1100 is based on second level node 1002 as the center node; Parker [0096] [0150]) 
identify and extract, from the data set, any child data element that is a child of the selected data element; (Watanabe [0037]: a newly generated hierarchical data wheel where additional levels as concentric circles with sectors representing the level's nodes are displayed; Fig. 11 showing child data element that is a child of the selected informational element; Parker [0096])
However, Watanabe in view of Parker in further view of Azizi may not explicitly teach every aspect of cause the display device to display each child data element in a corresponding cell of the first outer ring of each concentric ring structure.
Parad teaches cause the display device to display each child data element in a corresponding cell of the first outer ring of each concentric ring structure. (Parad pages 1-2: mouse over on any data point on one sunburst, same data point should get highlighted on another chart)
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant's subject matter to display each child data element in a corresponding cell of the first outer ring of each concentric ring structure as taught by Parad for the benefit of the displaying and navigating a sunburst display as taught by Watanabe in view of Parker in further view of Azizi, with a reasonable expectation of success, for comparison purposes, thus, enhancing user decision making. In addition, references (Watanabe in view of Parker in further view of Azizi and Parad) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, displaying and navigating hierarchal data. This close relation between the references highly suggests a reasonable expectation of success.

Regarding Claim 15, Watanabe in view of Parker in further view of Azizi teaches further comprising additional programming instructions that are configured to, upon detection of a user selection of one of the data elements in the visual representation of either of the concentric ring structures: (Watanabe [0031] [0037]: user selection; Parker [0096] [0148])
cause the display device to move the displayed data element to the central ring of each of the concentric ring structures; (Watanabe [0037]: a newly generated hierarchical data wheel 1100 in accordance with one embodiment of the present invention. Wheel 1100 is based on second level node 1002 as the center node; Parker [0096] [0150])  
identify and extract, from the data set, any child data element that is a child of the selected data element; (Watanabe [0037]: a newly generated hierarchical data wheel where additional levels as concentric circles with sectors representing the level's nodes are displayed; Fig. 11 showing child data element that is a child of the selected informational element; Parker [0096])
However, Watanabe in view of Parker may not explicitly teach every aspect of cause the display device to display each child data element in a corresponding cell of the first outer ring of each concentric ring structure.
Parad teaches cause the display device to display each child data element in a corresponding cell of the first outer ring of each concentric ring structure. (Parad pages 1-2: mouse over on any data point on one sunburst, same data point should get highlighted on another chart)
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant's subject matter to display each child data element in a corresponding cell of the first outer ring of each concentric ring structure as taught by Parad for the benefit of the displaying and navigating a sunburst display as taught by Watanabe in view of Parker in further view of Azizi, with a reasonable expectation of success, for comparison purposes, thus, enhancing user decision making. In addition, references (Watanabe in view of Parker in further view of Azizi and Parad) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, displaying and navigating hierarchal data. This close relation between the references highly suggests a reasonable expectation of success.

Regarding Claim 16, Watanabe in view of Parker in further view of Azizi in further view of Parad teaches further comprising additional programming instructions that are configured to cause the processor to, upon detecting a user selection of a selected cell: retrieve content that is associated with the data element of the selected cell by: (Watanabe [0030]: select node; Parker [0122] [0125])
extracting, from the data set, content that is associated with the data element of the selected cell, or identifying a content source from metadata of the data element of the selected cell, and accessing the content source to retrieve the content from the content source; (Watanabe [0031] [0040]: hierarchical wheel 16 receives hierarchical data from module 18 or any other data source. The hierarchical data includes data for the structure and relationships of nodes, as well as values associated with each node; Parker [0157] [0162]) and 
cause the display device to display the retrieved content in a content field. (Watanabe [0030] [0031]: displaying retrieved content; [0042]: static elements of the user interface are inserted and displayed in the diagram. These are user interface elements required to navigate levels of the wheel, and to get other details about the nodes. These may include information panel 350 and control rings 341 and 342; Parker [0162]) [The motivation of claim 15 is applicable to claim 16 and thereby incorporated]

Regarding Claim 22, Watanabe in view of Parker in further view of Azizi teaches further comprising, upon detection of a user selection of one of the data elements in the visual representation of either of the concentric ring structures: (Watanabe [0031] [0037]: user selection; Parker [0096] [0148])
causing the display device to move the displayed data element to the central ring of each of the concentric ring structures; (Watanabe [0037]: a newly generated hierarchical data wheel 1100 in accordance with one embodiment of the present invention. Wheel 1100 is based on second level node 1002 as the center node; Parker [0096] [0150]) 
identifying and extracting, from the data set, any child data element that is a child of the selected data element; (Watanabe [0037]: a newly generated hierarchical data wheel where additional levels as concentric circles with sectors representing the level's nodes are displayed; Fig. 11 showing child data element that is a child of the selected informational element; Parker [0096])
However, Watanabe in view of Parker in further view of Azizi may not explicitly teach every aspect of causing the display device to display each child data element in a corresponding cell of the first outer ring of each concentric ring structure.
Parad teaches causing the display device to display each child data element in a corresponding cell of the first outer ring of each concentric ring structure. (Parad pages 1-2: mouse over on any data point on one sunburst, same data point should get highlighted on another chart)
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant's subject matter to display each child data element in a corresponding cell of the first outer ring of each concentric ring structure as taught by Parad for the benefit of the displaying and navigating a sunburst display as taught by Watanabe in view of Parker in further view of Azizi, with a reasonable expectation of success, for comparison purposes, thus, enhancing user decision making. In addition, references (Watanabe in view of Parker in further view of Azizi and Parad) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, displaying and navigating hierarchal data. This close relation between the references highly suggests a reasonable expectation of success.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Watanabe in view of Parker in further view of Fukumoto et al. (US 2011/0242024 A1; hereafter “Fukumoto).

Regarding Claim 9, Watanabe in view of Parker may not explicitly teach every aspect of wherein the display device and the processor are components of a multi-function printing device.
Fukumoto teaches wherein the display device and the processor are components of a multi-function printing device. (Fukumoto [0011] [0013]: describing an image forming apparatus [multi-function printing device] comprise components of a display device and a processor; Fig. 3; [0173] [0174] Fig. 7 showing that the display can display icons in a concentric manner)
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant's subject matter for the display device and processor to be components of a multi-function printing device as taught by Fukumoto for the benefit of the displaying and navigating a sunburst display as taught by Watanabe in view of Parker, with a reasonable expectation of success, because extending capabilities to other devices such as a multi-function printing device would promote profitability. Moreover, Fukumoto teaches that facilitates appropriate selection without confusion on a multi-function printing device [0037] [0048] [0067] [0119] [0174].  In addition, references (Watanabe in view of Parker and Fukumoto) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, displaying and navigating hierarchal data. This close relation between the references highly suggests a reasonable expectation of success.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent Application Publications
Gosper 
US 2008/0104051 A1 – “The data filtering module 114 accepts this filter or a default filter and returns a data subset based on the given dataset and data filter, which is displayed by the GUI module 116.” [0042]
Fragapane et al.
US 2007/0239659 A1 – “analyse a default filters table comprising one or more filter application criteria, each associated with a default filter condition that refers to data contained in the superset of data; and c) for each filter application criterion that is satisfied, modify the input query in accordance with the associated default filter condition to produce an output query adapted to retrieve the desired set of data only” [Abstract]
Deshpande 
US 2014/0208215 A1 – “automatically identify the default dashboard filter associated with the user and the corresponding dashboard entry in the dashboard table 130 that is associated with both the user's identifier and the filter identifier associated with the identified default dashboard filter” [0042]
Lingappa 
US 2016/0162165 A1 – Directed to data visualization adaptation to filtered data [Abstract]
Blyumen et al.
US 2014/0380210 A1 – “The state of the filters affects how the dimension tiles are shown. A default state (e.g., a state where all items are selected) can be defined to be a default state in some embodiments.” [0104]
Lam
US 2013/0061209 A1 – Directed to software application metadata and data visualization [Fig. 6] 


Examiner has cited particular columns and line and/or paragraph numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

The examiner requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.


When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER NICHOLS whose telephone number is (571)270-3483. The examiner can normally be reached Monday-Thursday 10am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JENNIFER NICHOLS
Primary Examiner
Art Unit 2142


/JENNIFER E NICHOLS/Primary Examiner, Art Unit 2174                                                                                                                                                                                                        May 14, 2022